Name: Commission Regulation (EEC) No 2364/87 of 4 August 1987 re-establishing the levying of customs duties on oxalic acid and its salts and esters falling within subheading 29.15 A I, originating in Brazil, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3924/86 apply
 Type: Regulation
 Subject Matter: tariff policy;  chemistry
 Date Published: nan

 No L 215/ 16 Official Journal of the European Communities 5. 8 . 87 COMMISSION REGULATION (EEC) No 2364/87 of 4 August 1987 re-establishing the levying of customs duties on oxalic acid and its salts and esters falling within subheading 29.15 A I , originating in Brazil , to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3924/86 apply Whereas, in the case of oxalic acid and its salts and esters, falling within subheading 29.15 A I, the individual ceiling was fixed at 170 000 ECU ; whereas, on 28 July 1987, imports of these products into the Community, origina ­ ting in Brazil reached the ceiling in question after being charged thereagainst ; Whereas it is appropriate to re-establish the levying of customs duties in respect of the products in question against Brazil , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3924/86 of 16 December 1986 applying generalized tariff prefe ­ rences for 1987 in respect of certain industrial products originating in developing countries ('), and in particular Article 15 thereof, Whereas, pursuant to Articles 1 and 12 of Regulation (EEC) No 3924/86, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the framework of the preferential tariff ceiling fixed in column 9 of Annex I ; Whereas, as provided for in Article 13 of Regulation (EEC) No 3924/86 , as soon as individual ceilings in ques ­ tion are reached at Community level the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; HAS ADOPTED THIS REGULATION : Article 1 As from 8 August 1987, the levying of customs duties, suspended pursuant to Regulation (EEC) No 3924/86, shall be re-established on imports into the Community of the following products originating in Brazil : Order No CCT heading No and NIMEXE-code Description 10.0190 Oxalic acid and its salts and esters29.15 A I (29.15-11 ) Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 August 1987. For the Commission Manuel MARÃ N Vice-President (') OJ No L 373, 31 . 12. 1986, p. 1 .